DETAILED ACTION
	1.	This action is in response to the RCE filed on 1/28/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. (US 8599523) in view of Elms (US 20070188955).
Regarding claim 1: Ostrovsky et al. disclose (i.e. figure 1A) an electronic protection device (i.e. device of figure 1 and load 70) for a LV electric line (i.e. lines of 26 and 28) including one or more conductors (P, N) (i.e. 16, 18), comprising: 
one or more pairs of electric contacts (i.e. 64, 66) electrically connectable with corresponding conductors (i.e. 16, 18) of said electric line (i.e. lines of 26 and 28) and mutually coupled or decoupled (i.e. on/off), said electric contacts being coupled (i.e. on) when said protection device (i.e. device of figure 1) is in a closed state (i.e. on state) and being decoupled (i.e. off) when said protection device (i.e. device of figure 1 and load 70) is in a tripped state or open state (i.e. off state); 
a control unit comprising a controller (i.e. controller for 64 and 66) including data processing resources (i.e. 100), said controller being capable of testing (i.e. by 30) for a fault condition of an internal component (i.e. fault condition of the internal components of the system, or components therefore, i.e. sensor 20, see Col. 5, lines 25-48) of said electronic protection device (i.e. device of figure 1 and load 70); 
a signaling arrangement (i.e. arrangement from microprocessor 100) including one or more signaling devices (i.e. 104, 106, 107) driven by said controller (i.e. controller for 64 and 66), said signaling arrangement (i.e. arrangement from microprocessor 100) comprises a first signaling device (i.e. 104) adapted to provide light signals (i.e. from display) indicative of the fault condition of an internal component (i.e. fault condition of the internal components of the system, or components therefore, i.e. sensor 20, see Col. 5, lines 25-48) said electronic protection device (i.e. device of figure 1 and load 70), when said electronic protection device (i.e. device of figure 1 and load 70) is in the closed state (i.e. on state) (i.e. Col. 6, lines 12-17 stated that “In one preferred embodiment and in conjunction with a mechanical reset lockout feature, processor 100 triggers SCR 61.1 and resets the circuit. In a further embodiment employing a reset lockout configuration, manual button 112 can only activate a test sequence if contacts 62 and 64 are tripped.” This means, the processor 100 performs the test sequence to determine the fault condition of the internal components when the electrical contacts 64, 66 are in the closed stated. If, the device of figure 1A does not configured with a mechanical reset lockout),
 	but does not specifically disclose wherein said controller drives said first signaling device in a non-alarm state (NAL), if said controller determines normal operating conditions of the internal component of said electronic protection device, said first signaling device emitting a first light signal (L1) indicative of normal operating conditions of the internal component of Page 2 of 11said electronic protection device, when said first signaling device is driven in said non- alarm state.
 	Elms disclose an electrical apparatus (i.e. figures 1 and 5) comprising said controller (i.e. controller of 150) drives said first signaling device in a non-alarm state (i.e. signal condition from 33), said first signaling device emitting (i.e. by 92) a first light signal (L1) indicative of normal operating conditions of the internal component of Page 2 of 11said electronic protection device, when said first signaling device is driven in said non- alarm state (i.e. ¶ 46 and 59-60 and 69-70).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the apparatus of Ostrovsky et al.’s invention with the apparatus as disclose by Elms, because it provides an electrical switching apparatus including electronic automatic swapped line and neutral protection or automatic reverse feed protection, which open separable contacts to prevent downstream power flow upon detection of a miswiring condition.
Regarding claim 15: (i.e. figure 1A) said first signaling device comprises a LED.

6.	Claims 3-12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. (US 8599523) in view of Zaretsky et al. (US 20080007879) and Elms (US 20070188955).
Regarding claim 3: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first light signal (L1) includes a continuous light signal of a predefined color. 
(i.e. figure 1) comprising said first light signal (L1) includes a continuous light signal of a predefined color (i.e. ¶ 24 and 52).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claims 4 and 19: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose s said controller drives said first signaling device in a first alarm state (AL1), if said controller determines first recoverable fault conditions of the internal component of said electronic protection device.  	Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller drives said first signaling device in a first alarm state (AL1) (i.e. alarm state that visual output may be stop when the device is wired property), if said controller determines first recoverable fault conditions of the internal component (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) of said electronic protection device (i.e. ¶ 52).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claims 5 and 20: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first signaling (i.e. figure 1) comprising said first signaling device is switched-off, when said first signaling device is driven in said first alarm state (AL1) (i.e. ¶ 24).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claims 6 and 16: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller continues to test for the fault condition of the internal component of said electronic protection device after having driven said first signaling device in said first alarm state (AL1) and drives said first signaling device from said first alarm state (AL1) to said non-alarm state (NAL), if said controller determines normal operating conditions of the internal component of said electronic protection device again.  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller continues to test for the fault condition of the internal component (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) of said electronic protection device after having driven said first signaling device in said first alarm state (AL1) and drives said first signaling device from said first alarm state (AL1) to said non-alarm state (NAL) (i.e. ¶ 52, visual output stopped), if said controller determines normal operating conditions of the internal component of (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device again.   	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 7: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller drives said first signaling device in a second alarm state (AL2), if said controller determines second recoverable fault conditions of the internal component of said electronic protection device. 
 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller drives said first signaling device in a second alarm state (AL2), if said controller determines second recoverable fault conditions of the internal component of (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device (i.e. ¶ 52).   	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 8: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first signaling device emits a second light signal (L2) indicative of fault conditions of the internal component of said (i.e. figure 1) comprising said first signaling device emits a second light signal (L2) indicative of fault conditions of the internal component of (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device, when said first signaling device is driven in said second alarm state (AL2) (i.e. ¶ 46-54).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claims 9 and 17: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller maintains said first signaling device in said second alarm state (AL2) at least until a user has performed a manual test on said electronic protection device.  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller maintains said first signaling device in said second alarm state (AL2) at least until a user has performed a manual test on said electronic protection device (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 10: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller drives said first signaling device in a third alarm state (AL3), if said controller determines first irrecoverable fault conditions of the internal component of said electronic protection device.  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller drives said first signaling device in a third alarm state (AL3), if said controller determines first irrecoverable fault conditions of the internal component of  (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 11: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said first signaling device emits a third light signal (L3) indicative of fault conditions of the internal component of said electronic protection device, when said first signaling device is driven in said third alarm state (AL3).  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said first signaling device emits a third light signal (L3) indicative of fault conditions of the internal component of  (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device, when said first (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 
Regarding claim 12: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose said controller commands a tripping of said electronic protection device in said tripped state or in said open state, if said controller determines second irrecoverable fault conditions of the internal component of said electronic protection device.  	 Zaretsky et al. disclose a self-test device (i.e. figure 1) comprising said controller commands a tripping of said electronic protection device in said tripped state or in said open state, if said controller determines second irrecoverable fault conditions (i.e. component such as self-test device and/or program by the controller 110 ¶ 007, 15, and 35) said electronic protection device (i.e. ¶ 46-17).  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the device as disclose by Zaretsky et al. in order to provide a user with information and/or statue regarding to the test device. 

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrovsky et al. (US 9599523) in view of Zaretsky et al. (US 20080007879) and Elms (US 20070188955) and further in view of Shea et al. (US20080204947)
Regarding claim 13: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a handle movable in a first position (ON) corresponding to a closed state of said electronic protection device, in a second position (TRIP) corresponding to a tripped state of said electronic protection device or in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to mechanically interact with said electric contacts and with said handle; a tripping unit adapted to actuate said operating mechanism. 
 	Ostrovsky et al. disclose a fault protection circuit (i.e. figure 1) comprising a handle (i.e. 116) movable in a first position (ON) corresponding to a closed state of said electronic protection device, in a second position (TRIP) corresponding to a tripped state of said electronic protection device or in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to mechanically interact with said electric contacts and with said handle; a tripping unit adapted to actuate said operating mechanism. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the circuit as disclose by Shea et al. in order to have circuit interrupters and, more particularly, to arc fault and/or ground fault circuit interrupters providing a cost-effective user interface to selectively enable forms of protection and/or configure protection settings.
Regarding claim 14: Ostrovsky et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a handle movable in a first position (i.e. figure 1) comprising a handle (i.e. 116) movable in a first position (ON) corresponding to the closed state of said electronic protection device and in a third position (OFF) corresponding to an open state of said electronic protection device; an operating mechanism adapted to mechanically interact with said electric contacts and with said handle; a tripping unit adapted to actuate said operating mechanism.  	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ostrovsky et al.’s invention with the circuit as disclose by Shea et al. in order to have circuit interrupters and, more particularly, to arc fault and/or ground fault circuit interrupters providing a cost-effective user interface to selectively enable forms of protection and/or configure protection settings.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nguyen Tran/           Primary Examiner, Art Unit 2838